12-1946
    Tairi v. Holder
                                                                                  BIA
                                                                           Vomacka, IJ
                                                                          A028 756 213
                       UNITED STATES COURT OF APPEALS
                           FOR THE SECOND CIRCUIT
                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 24th day of April, two thousand fourteen.

    PRESENT:
             JOSÉ A. CABRANES,
             GERARD E. LYNCH,
             CHRISTOPHER F. DRONEY,
                  Circuit Judges.
    _____________________________________

    REMZI TAIRI,
             Petitioner,

                      v.                                   12-1946
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:               Elyssa Williams, D. Wade Luckett,
                                  Formica Williams, P.C., New Haven,
                                  CT.

    FOR RESPONDENT:               Stuart F. Delery, Assistant Attorney
                                  General; Francis W. Fraser, Senior
                                  Litigation Counsel; Gary J. Newkirk,
                                  Trial Attorney, Office of
                        Immigration Litigation, United
                        States Department of Justice,
                        Washington, D.C.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner Remzi Tairi, a native and citizen of

Macedonia, seeks review of an April 25, 2012, order of the

BIA, which affirmed the January 12, 2010, decision of an

Immigration Judge (“IJ”), denying his motion for a

continuance.   In re Remzi Tairi, No. A028 756 213 (B.I.A.

Apr. 25, 2012), aff'g No. A028 756 213 (Immig. Ct. New York

City Jan. 12, 2010).   We assume the parties' familiarity

with the underlying facts and procedural history in this

case.

    We review the IJ's decision as supplemented by the BIA.

See Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).

The applicable standards of review are well-established.

See 8 U.S.C. § 1252(b)(4)(B); see also Yanqin Weng v.

Holder, 562 F.3d 510, 513 (2d Cir. 2009).

    Because the agency acted reasonably in denying Tairi's

motion for a further continuance, Tairi's petition for



                              2
review must be denied.   Under the applicable immigration

regulations, an IJ may grant a motion for a continuance “for

good cause shown.”   8 C.F.R. § 1003.29 (2014).   Given the

IJ's wide latitude in managing the immigration court’s busy

docket, we review a denial of a continuance motion under a

“highly deferential standard of abuse of discretion.”

Morgan v. Gonzales, 445 F.3d 549, 551 (2d Cir. 2006) (citing

Sanusi v. Gonzales, 445 F.3d 193, 199 (2d Cir. 2006)).      An

IJ abuses his discretion only where: “(1) [his] decision

rests on an error of law (such as application of the wrong

legal principle) or a clearly erroneous factual finding or

(2) [his] decision-though not necessarily the product of a

legal error or a clearly erroneous factual finding-cannot be

located within the range of permissible decisions.”     Id. at

551-52 (quoting Zervos v. Verizon New York, Inc., 252 F.3d

163, 169 (2d Cir. 2001)) (alterations in original).

    The BIA has outlined a number of factors to guide an

IJ’s consideration of a continuance motion.   In particular,

where a petitioner seeks a continuance to await the

adjudication of an adjustment application by U.S.

Citizenship and Immigration Services (“USCIS”), an IJ may

consider: “(1) the [Department of Homeland Security's]


                              3
response to the motion; (2) whether the underlying visa

petition is prima facie approvable; (3) the respondent's

statutory eligibility for adjustment of status; (4) whether

the respondent's application for adjustment merits a

favorable exercise of discretion; and (5) the reason for the

continuance and other procedural factors.”     Matter of

Hashmi, 24 I. & N. Dec. 785, 790 (BIA 2009).    These factors

are “illustrative, not exclusive,” with “the focus of the

inquiry [on] the apparent ultimate likelihood of success on

the adjustment application.”   Id.

    Tairi argues that the agency erred in denying his

request for a continuance without allowing him to present

evidence regarding his pending adjustment application.      The

USCIS rejected Tairi’s initial adjustment application in May

2009.   Thereafter, Tairi filed a second application that

remained pending upon the IJ’s consideration of Tairi’s

final continuance motion in January 2010.    Because he was

unable to present evidence to the IJ regarding this latter

application, Tairi suggests that the IJ failed to consider

material differences between the applications before denying

Tairi’s request for a further continuance.




                               4
    Contrary to Tairi’s contentions, however, he had a

sufficient opportunity to present evidence to support his

final continuance motion.   Most notably, upon learning of

Tairi’s second application, the IJ repeatedly inquired as to

the likelihood that this application would succeed where

Tairi’s first application failed.

    Presented with no evidence to suggest that the agency

would grant Tairi’s second application, the IJ did not abuse

his discretion in denying Tairi’s final continuance motion.

See Garcia v. Holder, 536 F. App'x 147, 148 (2d Cir. 2013).

Although Tairi contends that the IJ neglected to consider

each Hashmi factor before denying his motion, this alone

does not constitute an abuse of discretion.      Rojas v.

Holder, 458 F. App'x 46, 48 (2d Cir. 2012).      Instead, Hashmi

simply “permit[s] the agency to consider other factors in

addition to the central inquiry as to the likelihood of

success on the adjustment application.”    Id.    Thus, having

determined that the USCIS was unlikely to grant Tairi’s

second application, the IJ did not abuse his discretion in

denying Tairi an additional continuance.

    Nor does the record suggest that Tairi was denied a

full and fair opportunity to present his claims or that the

agency otherwise deprived him of fundamental fairness
                              5
sufficient to support a due process claim.   Maniowska v.

Holder, 381 F. App'x 109, 111 (2d Cir. 2010).

    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, the pending motion

for a stay of removal in this petition is DENIED as moot.

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk




                              6